Citation Nr: 0207739	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  02-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease with hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 until 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a May 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Louisville, Kentucky, which denied the benefit 
sought on appeal.

The record reflects that in June 2000 the veteran submitted a 
letter from a private physician, in part relating the 
veteran's belief that in addition to the disorders at issue, 
gastroesophageal reflux disease, a lower back disorder, post-
traumatic stress disorder, and an unspecified disorder caused 
by exposure to an herbicide were caused as a result of the 
veteran's military service.  In September 2000, the veteran 
was advised by letter of the requirement to submit a formal 
claim for the latter disorders, and he was provided a form 
for doing so.  See 38 C.F.R. § 3.155.  The veteran did not 
respond to the RO's inquiry by submitting a formal claim.  In 
October 2001, the veteran submitted a document he styled as a 
disagreement with the RO's denial of his claim for 
gastroesophageal reflux disease and a lower back disorder, 
and alluded to a claim of service connection for a lung 
disorder.  Because it appears that the veteran is again 
seeking service connection for a digestive disorder and a 
musculoskeletal disorder, as well as a pulmonary disorder, 
these matters are referred to the RO for appropriate action.   

The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral hearing 
loss, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When such development is completed, the Board 
will provide notice as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  In an unappealed August 1997 rating decision, the RO 
denied service connection for a heart condition with 
hypertension.

2.  The evidence added to the record subsequent to the August 
1997 rating decision, when viewed in the context of the 
entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The August 1997 rating decision denying entitlement to 
service connection for a heart condition with hypertension, 
is final.  38 U.S.C.A. §§ 7105, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 20.302, 20.1104 (2001).  

2.  The evidence received subsequent to the August 1997 
rating decision is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for a heart condition with hypertension have not 
been met.  38 U.S.C.A. §§ 5108, 5103A, 5107(b), 7105 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters

Procedural History

The issue of entitlement to service connection for heart 
disease with hypertension was first denied by the RO in an 
August 1997 rating decision.  The veteran did not appeal that 
decision, and it became final.  The veteran has since 
submitted evidence that purports to show that his heart 
disease with hypertension was incurred in service.  The RO 
reviewed such submissions, and, in a May 2001 rating 
decision, determined that new and material evidence 
sufficient to reopen the claim was not presented.  The 
veteran disagreed with that decision and initiated this 
appeal.  

Duty to Assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and a statement of the case issued in December 2001.  
The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
Additionally, the Board observes that the evidence associated 
with the claims file includes VA outpatient treatment reports 
dated from March 2000 through December 2000.  Also of record 
are the following private medical records: treatment reports 
dated February 2000 through November 2000 from Ephraim 
McDowell Health Family Medical Center; treatment reports 
dated June 2000 from Aaron Medical Center; treatment reports 
dated October 2000 from Cardio Vascular Associates; treatment 
reports dated February 2001 from Russell County Hospital; 
treatment reports dated February 2001 from Norton Audubon 
Hospital; and a March 2001 treatment report written by a Dr. 
M.  As pertains to the veteran's request to reopen his claim 
of service connection for heart disease with hypertension, 
there is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Based on 
the foregoing, the Board finds that the requirements under 
the VCAA (as pertains to this case) have been satisfied and 
that this case is ready for further appellate review on the 
merits.

Relevant Law and Regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

Service Connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Certain 
disorders, such as cardiovascular-renal disease, are presumed 
to have been incurred in service if manifested within one 
year of separation from service to a degree of 10 percent or 
more, provided that the veteran has served a minimum of 
ninety days either during a period of war or during peacetime 
service after December 31, 1946.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In considering in-service incurrence or aggravation, the mere 
fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury. If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Evidence of record as of the August 1997 rating decision

Service Medical Records

The service medical records contained a preinduction 
examination in May 1966 and a separation examination in 
October 1970.  Both of these examinations listed the 
veteran's heart and vascular system as "normal."  The 
service medical records do not reveal any complaints of, or 
treatment for, heart disease or hypertension. 

Private Medical Records

The evidence associated with the file at the time of the 
August 1997 rating decision revealed that the veteran's first 
documented heart problems began in May 1987.  At that time a 
treatment report from Russell County Hospital indicated that 
the veteran suffered a spontaneous cardiac arrest, with 
several episodes of ventricular tachycardia and fibrillation 
requiring cardioversion.  The next record of treatment, also 
from Russell County Hospital, was dated June 1996.  That 
report noted that the veteran had done well since the episode 
in 1987.  The veteran presented in June 1996 with complaints 
of chest pain, associated with nausea, diaphoresis and left 
arm pain that initiated when the veteran was exercising on a 
treadmill.  The physician rendered a diagnosis of a possible 
angina, unstable.  A July 1996 treatment report from the 
Cardio Vascular Associates showed further complaints of chest 
pain and some features suggestive of angina.  The report 
noted that the veteran consented to a coronary angiography.  
This procedure was undertaken in July 1996 at Columbia 
Audubon Hospital.  The final diagnoses included 
hemodynamically normal coronary arteries, history of previous 
myocardial infarction, and chest pain of undetermined cause.  

Evidence associated with the claims file following the August 
1997 rating decision

VA outpatient treatment reports

The claims file presently contains VA outpatient treatment 
reports dated March 2000 through December 2000.  These deal 
primarily with treatment for conditions other than heart 
disease or hypertension.  A report dated March 2000 indicated 
complaints of shortness of breath and chest pain radiating to 
the left arm and sometimes to the jaw.  It was further noted 
that the veteran exhibited symptoms consistent with stable 
angina.  The veteran was additionally assessed with coronary 
artery disease.

Private Medical Records

Treatment reports dated February 2000 through November 2000 
from Ephraim McDowell Health Family and Medical Center 
indicated abnormalities of the heart.  These reports noted a 
diagnosis of angina, and stated that the veteran experienced 
chest pain upon exertion.  It was noted that the veteran was 
unable to reach above his head.  High blood pressure was also 
noted.  

A June 2000 letter from P.R.A., M.D. of the Aaron Medical 
Center noted that the veteran had coronary artery disease and 
hypertension.  It was reported that the veteran underwent 
coronary artery bypass grafting surgery in September 1997.  
It was further noted that the veteran had a massive heart 
attack in 1987.  As a result, the veteran remains unable to 
climb stairs or lift objects weighing more than 5 to 10 
pounds.  The veteran was noted to have shortness of air and 
chest pain upon exertion.  While Dr. A. reported the 
veteran's account that he was exposed to asbestos while on 
the U.S.S. Taladgo AP 208 in 1966 and 1967, and that the 
veteran believed such exposure was the cause of his chronic 
obstructive pulmonary artery disease.  Dr. A. also alluded to 
the veteran's hearing loss, esophagus reflux disease, lower 
back pain, and nightmares,  While Dr. A. opined that there 
was "significant evidence" for VA to pursue "this claim," 
he did not state what disorder he was alluding to, or 
whether, in his medical opinion, the veteran's present heart 
and hypertension conditions were causally related to asbestos 
exposure or to any other incident of service.  

An October 2000 operation report from the Cardio Vascular 
Associates indicated that the veteran underwent a left heart 
catheterization, coronary arteriography, saphenous vein graft 
and left internal mammary angiography.  The veteran was 
diagnosed with coronary atherosclerosis with angina pectoris, 
and status post bypass surgery.

A February 2001 admission report from Russell County Hospital 
reflected that the veteran was admitted upon experiencing 
nausea, weakness and severe chest pain radiating down both 
arms.  The physician rendered an impression of chest pain, 
stable angina, suspicious of dynamic obstruction of venous 
grafting from previous coronary artery bypass graft.  
Hypertension was also noted as a diagnosis.  

A February 2001 treatment report from Norton Audubon Hospital 
indicated that in the weeks following angioplasty of a left 
anterior descending stent, the veteran developed recurrent 
severe pain.  The veteran was diagnosed with angina pectoris, 
recurrent, status post recent percutaneous transluminal 
coronary angioplasty and stent of the saphenous vein graft to 
anterior descending coronary.  The veteran was further 
diagnosed with hypertension and status post coronary bypass.  

Analysis

The Board finds, for the reasons discussed below, that the 
veteran has failed to produce new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for heart disease with hypertension.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  The 
evidence missing at the time of the August 1997 rating 
decision was medical evidence to show that either that the 
veteran's heart disease with hypertension was incurred during 
active service, or that the disorder was manifest to a degree 
of 10 percent or more within one year following service.  
While additional documents have been associated with the file 
subsequent to the RO's August 1997 rating decision, the 
record still does not contain any such evidence.  Therefore, 
the evidence presented by the veteran is not so significant 
that it must be considered in order to fairly decide the 
merits of the appeal.

The requirements of 38 C.F.R. § 3.156(a) are twofold.  First, 
a submission of evidence must be found to be "new."  Here, 
the submissions of evidence made by the veteran largely 
reference symptomatology and treatment which demonstrated the 
nature and severity of the veteran's heart condition 
subsequent to the time of the last final rating decision in 
August 1997.  Thus, this evidence is not cumulative or 
redundant, and is not duplicative of evidence already of 
record.  Therefore these submissions are "new" under 
38 C.F.R. § 3.156(a).  However, as will be demonstrated 
below, this evidence does not bear directly and substantially 
upon the specific matter under consideration, namely, whether 
the veteran's present heart disease with hypertension is 
causally related to service or became manifest to a degree of 
10 percent or more within one year thereafter.  As such, it 
is not "material" under 38 C.F.R. § 3.156(a), and does not 
warrant a reopening of the veteran's claim.

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, supra.  The 
evidence submitted subsequent to the last final August 1997 
rating decision merely details the veteran's present 
symptomatology and recent treatment history, demonstrating a 
present disability.  However, the existence of a present 
disability was already established by the evidence of record 
at the time of the August 1997 rating decision.  Thus, the 
new submissions must address the remaining elements of a 
service connection claim in order to be so significant that 
it must be considered in order to fairly decide the merits of 
the appeal.

The evidence associated with the claims file following the 
last final rating decision in August 1997 does not indicate 
any complaints of or treatment for heart disease or 
hypertension during the veteran's service or within one year 
thereafter.  Moreover, the newly submitted evidence fails to 
contain any competent medical evidence suggesting a causal 
relationship between the veteran's presently diagnosed heart 
disease with hypertension and an incident of service.  In 
particular, the June 2000 report of Dr. A. only contains the 
veteran's account and subjective belief as to the etiology of 
his disorder as rendered to the physician, without any 
additional medically competent opinion.  Given that the 
records and reports submitted subsequent to August 1997 did 
not address these remaining elements of a service connection 
claim, the submissions at issue fail to meet the requirements 
of "new and material" evidence under 38 C.F.R. § 3.156(a).  
Accordingly, the veteran's appeal is denied.


ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for heart 
disease with hypertension, the appeal is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

